



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Minoose, 2012
    ONCA 628

DATE: 20120920

DOCKET: C55280

Laskin, Juriansz and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Kevin Minoose

Appellant

Howard L. Krongold, for the appellant

Matthew Asma, for the respondent

Heard: September 19, 2012

On appeal from the sentence imposed by Justice P. Kane of
    the Superior Court of Justice dated July 28, 2011.

APPEAL BOOK ENDORSEMENT

[1]

The Crown fairly acknowledges that the sentencing judge made two errors
    in principle: first he wrongly held that the
Truth in Sentencing Act
precluded him from giving 2:1 credit after the passage of the Act; and second
    in his
Gladue
analysis, he wrongly required the appellant to show a
    causal connection between his aboriginal background and the commission of the
    offence.

[2]

That said, the trial judge gave thoughtful reasons for the sentence he
    imposed. And, in our view, the sentence he intended to impose would be a fit
    sentence.  We agree with Mr. Krongold that, but for his error on the effect of
    the statute, the trial judge would have given 2:1 credit throughout. Therefore,
    giving effect to the trial judges intent, we increase the credit given to the
    appellant for pre-trial custody by a further 17 months. Accordingly, leave to
    appeal sentence is granted and the appeal is allowed to the extent reflected in
    this endorsement.


